SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

454
CA 12-01488
PRESENT: CENTRA, J.P., FAHEY, CARNI, WHALEN, AND MARTOCHE, JJ.


GERALD SCHMITT, PLAINTIFF-APPELLANT,

                      V                           MEMORANDUM AND ORDER

SANDRA SCHMITT, DEFENDANT-RESPONDENT.
(APPEAL NO. 2.)


KUSTELL LAW GROUP, LLP, BUFFALO (CARL B. KUSTELL OF COUNSEL), FOR
PLAINTIFF-APPELLANT.

MARY ANNE CONNELL, ATTORNEY FOR THE CHILD, BUFFALO.


     Appeal from an order of the Supreme Court, Erie County (John F.
O’Donnell, J.), entered May 11, 2012 in a divorce action. The order
denied plaintiff’s posttrial motion to set aside certain parts of a
judgment entered February 22, 2012 and directed counsel for plaintiff
to satisfy a judgment filed on January 17, 2012 with respect to
attorney’s fees of defendant from plaintiff’s share of proceeds of the
sale of the marital residence, which was held in the attorney trust
account of plaintiff’s attorney.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs.

     Same Memorandum as in Schmitt v Schmitt ([appeal No. 1] ___ AD3d
___ [June 14, 2013]).




Entered:    June 14, 2013                       Frances E. Cafarell
                                                Clerk of the Court